The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 and 14-23 are allowable. 
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a lighting apparatus, comprising: 
wherein at least two of the plurality of second non-light emitting areas have different sizes, wherein the sizes of the plurality of patterns gradually increase or decreases from a center portion of the lighting part toward an outer side of the center portion; and wherein the plurality of patterns is distributed more densely in the center portion of the lighting part than the outer side of the center portion.
Since independent claim 1 is allowable in combination with all the remaining limitations of claim 1, therefore dependent claims 2-11 and 14-23 of the independent claim 1 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Thu, 9AM-7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MOHAMMAD M HOQUE/
Primary Examiner, Art Unit 2817